Citation Nr: 1422878	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-18 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to April 1972.  He had additional service in the Army National Guard of Ohio.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which in pertinent part, denied service connection for a left shoulder condition.

In February 2012, the Veteran testified before the undersigned at a Travel Board hearing held at the RO; a transcript of that hearing is of record.  This matter was remanded for further evidentiary development in February 2013.

A review of the Virtual VA paperless claims processing system reveals documents that are pertinent to the present appeal.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159. 

Specifically, the Board notes that in March 2013, the Veteran submitted VA Form 21-4142, an authorization and consent to release private medical records from Dr. J.D.L. at Atlanta Medical in Sugar Hill, Georgia for the treatment of his torn rotator cuff from July 2012 to the present.  The record reflects that the RO/AMC has not yet attempted to retrieve these private records.  These records are pertinent to his claim.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should attempt to botain private medical records for the treatment of his left torn rotator cuff from Atlanta Medical in Sugar Hill, Georgia.  If the RO/AMC cannot obtain such records, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard.

2. Then, the RO shall readjudicate the claim in consideration of the additional evidence obtained and any other evidence of record not previously considered by the RO.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

